DETAILED ACTION
This action is in response to the amendment filed on 03/21/22.
Claims 21-25 and 27-36 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The amendment filed 03/21/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “before said staple cartridge assembly is seated in the surgical stapling end effector”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-25 and 27-36 is/are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Green (4,520,817).
	Regarding claims 21-25 and 27-36 Green discloses a staple cartridge assembly for use with a surgical stapling end effector, wherein said staple cartridge assembly (232; Figs. 18-19) comprises: a cartridge body (as best shown in Fig. 25), comprising: a proximal end: a distal end; a base: a deck: a longitudinal slot (258) extending between said proximal end and said distal end; staple cavities defined in said deck (Fig. 25); staples (234) removably stored in said staple cavities; and staple drivers (254) configured to support said staples; a firing member (236)  movable toward said distal end during a staple firing stroke, wherein said firing member (236) is configured to lift said staple drivers toward said deck during said staple firing stroke; and a pan/tray (bottom portion of metal strip 310; as shown in Fig. 25) attachable and/or detachable against the base of the said cartridge body when the staple cartridge is not seated in the channel (208), wherein said pan is configured to prevent said staples from falling out of said base of said cartridge body, and wherein said pan comprises: a pan slot (258; Fig. 20) aligned with said longitudinal slot of said cartridge body when said pan is attached to said cartridge body (Fig. 25), wherein said pan slot comprises: a proximal portion comprising a first width (304; fig. 23); and a distal portion comprising a second width (264; fig. 23), wherein said first width is different than said second width; wherein said first width (304; fig. 23) is greater than said second width (264); wherein said pan slot (258) is configured to receive a portion (268) of said firing member (Fig. 20; col. 10, lines 26-68); wherein said firing member comprises a wedge sled (46; Fig. 4); wherein the tray comprises a tray base (bottom portion of 310; figs. 20 and 25); a first sidewall and a second sidewall (310; Fig. 20), wherein said first sidewall and said second sidewall are positioned on opposite sides of said tray base (Fig. 25). 
Response to Arguments
Applicant's arguments filed 03/21/22 have been fully considered but they are not persuasive. Applicant contends wherein Green fails to disclose a pan attached to the cartridge body before seating the cartridge body in the channel of the end effector. This is not found persuasive as discussed above in the rejection. Green shows a tray (i.e. bottom portion of metal strip 310) attached to the staple cartridge before seating the staple cartridge in the channel (208). 
For the reasons above the grounds of rejection are deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731